Lilyanna L. Peyser Attorney Advisor Securities and Exchange Commission Division of Corporate Finance 100 F. Street NE Washington, D. C.20549 July 8, 2010 RE:American Electric Power Company, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Definitive Proxy Statement on Schedule 14A Filed March 15, 2010 File No.001-03525 Appalachian Power Company Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Definitive Information Statement on Schedule 14A Filed March 19, 2010 File No. 001-03457 Ohio Power Company Form 10-K for the Fiscal year Ended December 31, 2009 Filed February 26, 2010 Definitive Information Statement on Schedule 14A Filed March 19, 2010 File No.001-06543 Columbus Southern Power Company Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 File No.001-06543 Indiana Michigan Power Company Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 File No. 001-06543 Public Service Company of Oklahoma Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 File No.001-06543 Southwestern Electric Power Company Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 File No.001-06543 This letter confirms our conversation today and grants the companies an extension through July 16, 2010 to respond to the SEC comments. Please do not hesitate to call me (614-716-1648) with any questions you may have regarding this. Very truly yours, /s/ Thomas G. Berkemeyer
